334 S.W.2d 180 (1960)
Donald TRULL, Appellant,
v.
STATE of Texas, Appellee.
No. 31838.
Court of Criminal Appeals of Texas.
April 6, 1960.
*181 R. E. Murphey, Coleman, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The prosecution herein was upon complaint filed in corporation court. A jury trial in that court resulted in a conviction from which appeal was taken to the county court.
Judgment was rendered in the county court upon a jury verdict finding appellant guilty of speeding, and assessing his punishment at a fine of $100. From this judgment appellant gave notice of appeal to this Court.
We are without jurisdiction to enter any order herein other than one dismissing the appeal.
Art. V, Section 5, of the Constitution of Texas, Vernon's Ann.St., provides that the Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the State in all criminal cases of whatever grade "with such exceptions and under such regulations as may be prescribed by law."
Art. 53, Vernon's Ann.C.C.P., provides:
"The Court of Criminal Appeals shall have appellate jurisdiction co-extensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars."
The fine imposed by the county court does not exceed $100, and the case having originated in the corporation court, no appeal lies to this Court. Zummo v. State, 146 Tex. Crim. 350, 175 S.W.2d 89; Bass v. State, 153 Tex. Crim. 441, 221 S.W.2d 239; Largent v. Texas, 318 U.S. 418, 63 S. Ct. 667, 87 L. Ed. 873.
The State's motion to dismiss the appeal is granted and the appeal is dismissed.